

114 S706 IS: SOS Campus Act
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 706IN THE SENATE OF THE UNITED STATESMarch 11, 2015Mrs. Boxer (for herself, Mrs. Gillibrand, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to have an
			 independent advocate for campus sexual assault prevention and response. 
	
 1.Short titleThis Act may be cited as the Survivor Outreach and Support Campus Act or the SOS Campus Act.
 2.Independent advocate for campus sexual assault prevention and responsePart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
			
				124.Independent advocate for campus sexual assault prevention and response
					(a)Advocate
						(1)In general
 (A)DesignationEach institution of higher education that receives Federal financial assistance under title IV shall designate an independent advocate for campus sexual assault prevention and response (referred to in this section as the Advocate) who shall be appointed based on experience and a demonstrated ability of the individual to effectively provide sexual assault victim services.
 (B)Notification of existence of and information for the advocateEach employee of an institution described in subparagraph (A) who receives a report of sexual assault shall notify the victim of the existence of, contact information for, and services provided by the Advocate of the institution.
 (C)AppointmentNot later than 180 days after the date of enactment of the Survivor Outreach and Support Campus Act, the Secretary shall prescribe regulations for institutions to follow in appointing Advocates under this section. At a minimum, each Advocate shall—
 (i)report to an individual outside the body responsible for investigating and adjudicating sexual assault complaints at the institution; and
 (ii)submit to such individual an annual report summarizing how the resources supplied to the advocate were used, including the number of male and female sexual assault victims assisted.
 (2)Role of the advocateIn carrying out the responsibilities described in this section, the Advocate shall represent the interests of the student victim even when in conflict with the interests of the institution. The Advocate may not be disciplined, penalized, or otherwise retaliated against by the institution for representing the interest of the victim, in the event of a conflict of interest with the institution.
 (b)Sexual assaultIn this section, the term sexual assault means penetration, no matter how slight, of the vagina or anus with any body part or object, or oral penetration by a sex organ of another person, without the consent of the victim, including when the victim is incapable of giving consent.
 (c)Responsibilities of the advocateEach Advocate shall carry out the following, regardless of whether the victim wishes the victim's report to remain confidential:
 (1)(A)Ensure that victims of sexual assault at the institution receive, with the victim’s consent, the following sexual assault victim’s assistance services available 24 hours a day:
 (i)Information on how to report a campus sexual assault to law enforcement. (ii)Emergency medical care, including follow up medical care as requested.
 (iii)Medical forensic or evidentiary examinations. (B)Ensure that victims of sexual assault at the institution receive, with the victim’s consent, the following sexual assault victim’s assistance services:
 (i)Crisis intervention counseling and ongoing counseling. (ii)Information on the victim’s rights and referrals to additional support services.
 (iii)Information on legal services. (C)The services described in subparagraphs (A) and (B) may be provided either—
 (i)pursuant to a memorandum of understanding (that includes transportation services), at a rape crisis center, legal organization, or other community-based organization located within a reasonable distance from the institution; or
 (ii)on the campus of the institution in consultation with a rape crisis center, legal organization, or other community-based organization.
 (D)A victim of sexual assault may not be disciplined, penalized, or otherwise retaliated against for reporting such assault to the Advocate.
 (2)Guide victims of sexual assault who request assistance through the reporting, counseling, administrative, medical and health, academic accommodations, or legal processes of the institution or local law enforcement.
 (3)Attend, at the request of the victim of sexual assault, any administrative or institution-based adjudication proceeding related to such assault as an advocate for the victim.
 (4)Maintain the privacy and confidentiality of the victim and any witness of such sexual assault, and shall not notify the institution or any other authority of the identity of the victim or any such witness or the alleged circumstances surrounding the reported sexual assault, unless otherwise required by the applicable laws in the State where such institution is located.
 (5)Conduct a public information campaign to inform the students enrolled at the institution of the existence of, contact information for, and services provided by the Advocate, including—
 (A)posting information— (i)on the website of the institution;
 (ii)in student orientation materials; and (iii)on posters displayed in dormitories, cafeterias, sports arenas, locker rooms, entertainment facilities, and classrooms; and
 (B)training coaches, faculty, school administrators, resident advisors, and other staff to provide information on the existence of, contact information for, and services provided by the Advocate.
 (d)Clery Act and title IXNothing in this section shall alter or amend the rights, duties, and responsibilities under section 485(f) or title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (also known as the Patsy Takemoto Mink Equal Opportunity in Education Act)..